Citation Nr: 1813249	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increases in the (10 percent prior to May 22, 2017, and 60 percent from that date) staged ratings assigned for radiation proctitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from August 1954 to August 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for radiation proctitis (as secondary to service-connected prostate cancer), rated 10 percent, effective January 7, 2012 (and reduced the rating for post-therapy prostate cancer from 100 percent to 20 percent, effective November 1, 2012).  The Veteran's September 2012 notice of disagreement specifically disagreed "with the decision to grant him only 10 percent for radiation proctitis because he is using pads because of occasional involuntary bowel movements."  An August 2017 interim rating decision increased the rating assigned to 60 percent effective May 22, 2017.  In April 2015 the case was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran's radiation proctitis is rated (for impairment of sphincter control of the rectum and anus under 38 C.F.R. § 4.114, Code 7332) based on the extent and frequency of leakage or involuntary bowel movements and necessity for wearing pads.  The Veteran has indicated that he has fecal incontinence, for which he is prescribed "large incontinence pads to cover the front and rear end of [his] body", which are provided by VA.  Notably, his service connected post-therapy prostate cancer is now rated (under 38 C.F.R. § 4.115a) as voiding dysfunction (also based on necessity for wearing of pads).  He has submitted a personal log of "voiding and changing of the pads," and a statement from a private treatment provider indicating that "[i]t is a medical necessity that he wears incontinence pads daily" (neither submission distinguishes whether the pads are required for urinary or fecal incontinence).  Given the descriptions of the pads and their placements (and that separate pads address urinary and fecal incontinence), separate ratings are warranted for the bladder and fecal incontinence.  Accordingly, the issue at hand requires findings regarding the extent (and frequency) of sphincter control impairment to include specifically as shown prior to May 22, 2017).

The April 2015 Board remand sought  records of any VA treatment the Veteran has received for radiation proctitis, and VA pharmacy records showing his prescriptions for pads for fecal incontinence (as they would should frequency of changes).  On remand the only record received was an April 2016 lab report; the AOJ did not find that the other records sought are unavailable.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In his VA Form 9, the Veteran reported that he began receiving pads from VA at the Lecanto, Florida VA clinic in September 2014 (i.e., prior to 2017) indicating that at least some of the information needed is available from VA.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for radiation proctitis (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure complete records of such evaluations and/or treatment from all providers identified.  The AOJ must specifically secure complete VA clinical and pharmacy records noting the Veteran's reports, prescriptions and the amount of pads for fecal incontinence issued.  Of particular interest are the Lecanto, Florida VA clinic records (beginning in 2014) and those clinic records noting the nature and purpose for the pads/i.e., that they were prescribed for fecal incontinence, and the number of pads issued).  If any pertinent records are unavailable (e.g., irretrievably lost), it must be so certified for the record; the reason for their unavailability must be noted in the record; and the Veteran should be so advised.

2.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (e.g., an examination, if such is deemed necessary), and readjudicate the claim on appeal. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

